DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miwa et al. (U.S. 2017/0240175).
With regard to claim 1, Miwa teaches a work vehicle ([abstract] work vehicle (tractor)), comprising: 
 	- a plurality of control valves (Figs. 18-21; Fig. 24) configured to selectively convey hydraulic fluid to a hydraulic machine ([0007] In a tractor, speed of which can be shifted with a hydraulic continuously variable transmission, a frictional main clutch is not included, and power is transmitted from an engine to the transmission by using a damper; [0112] the continuously variable transmission 33 can change the rotation speed of the output shaft 332, with a feeding amount of the hydraulic oil changed through movement of a cradle 337; [0187] – [0188] a variable capacity hydraulic pump 33P with the amount and the direction of the transmitted hydraulic oil changeable by inclining the cradle 337…PTO clutch 320 includes a hydraulic clutch, and can be “engaged” and “disengaged” by switching a PTO switching solenoid valve 325. The PTO switching solenoid valve 325 is connected to the controller 3, and can turn “ON” and “OFF” the PTO clutch 320 through the operation on the PTO transmission lever or the PTO switch 165), 
 	- a plurality of user-operated controllers connected to said control valves ([0121] display a predetermined screen based on an instruction from a controller 3…the liquid crystal panel 21 may be what is known as a touch panel; [0122] roll a tab or shift a highlight, to the controller 3 for selecting an element displayed on the liquid crystal panel 21. For example, the encoder dial 22 can transmit an intension of the operator for scrolling a tab for selecting among a displayed numbers and alphabets, to the controller 3 (see FIG. 13). The encoder dial 22 can transmit an intension of the operator to shift a highlight, for selecting a displayed icon, to the controller 3 (see FIG. 14 and FIG. 15); [0123] the enter button 23 can transmit an intension of the operator to determine one of the displayed icons, to the controller 3 (see Fig. 14 and FIG. 15)), 
 	- a terminal comprising a display screen displaying graphics associated with said valves (Figs. 13-21; Fig. 24; [abstract] said display being configured to be capable of displaying a screen (travel customization screen) for selecting whether or not to allow travel in conjunction with the accelerator; [0036] the display may be capable of displaying a screen for selecting whether accelerator interlocked traveling is allowed; [0122] the encoder dial 22 can transmit an intension of the operator for scrolling a tab for selecting among a displayed numbers and alphabets, to the controller 3 (see FIG. 13). The encoder dial 22 can transmit an intension of the operator to shift a highlight, for selecting a displayed icon, to the controller 3 (see FIG. 14 and FIG. 15); [0188] the PTO clutch 320 includes a hydraulic clutch, and can be “engaged” and “disengaged” by switching a PTO switching solenoid valve 325. The PTO switching solenoid valve 325 is connected to the controller 3, and can turn “ON” and “OFF” the PTO clutch 320 through the operation on the PTO transmission lever or the PTO switch 165), 
 	- a setting button (Fig. 14, Ia5 display setting; Fig. 15, Ib5 and Ib6) configured to selectively modify a connection between the control valves ([0188] the PTO clutch 320 includes a hydraulic clutch, and can be “engaged” and “disengaged” by switching a PTO switching solenoid valve 325. The PTO switching solenoid valve 325 is connected to the controller 3, and can turn “ON” and “OFF” the PTO clutch 320 through the operation on the PTO transmission lever or the PTO switch 165)  and the controllers (Fig. 11, controller 3), and modify the graphics based on changes of the connection ([abstract] an accelerator pedal capable of changing the operation state of the engine; [0145] When the select switch Sd1 is “ON”, a predetermined program is executed so that the accelerator interlocked traveling is implemented. Thus, when the select switch Sd1 is “ON”, a control mode featuring the traveling state changeable in accordance with an operation on the accelerator pedal 162 is achieved).

With regard to claim 2, the limitations are addressed above and Miwa teaches wherein the setting button (Fig. 14, Ia5 display setting; Fig. 15, Ib5 and Ib6) is configured to selectively modify the connection ([0175] when an indicator Ia5 of the slide bar Ba5 is at the position indicated by the arrow A5, the standard acceleration characteristic is achieved so that acceleration corresponding to the operation of the operator is achieved (see X in FIG. 25(A)). On the other hand, when the indicator Ia5 of the slide bar Ba5 is on the left side of the arrow A5, a slower acceleration characteristic compared with the standard state is achieved, and thus a gentle acceleration is obtained by an operation of the operator (see Y in FIG. 25(A); [0176] when an indicator Ib5 of the slide bar Bb5 is at position indicated by the arrow A5…) between two control valves and two controllers (Fig. 11, controller 3; [0100] the engine controller is connected the engine 12; [0122] controller 3).

With regard to claim 3, the limitations are addressed above and Miwa teaches wherein the setting button (Fig. 14, Ia5 display setting; Fig. 15, Ib5 and Ib6) is configured to selectively invert a flow direction of the hydraulic fluid of a selected control valve ([0007] in a tractor, speed of which can be shifted with a hydraulic continuously variable transmission; [0188] the PTO clutch 320 includes a hydraulic clutch, and can be “engaged” and “disengaged” by switching a PTO switching solenoid valve 325. The PTO switching solenoid valve 325 is connected to the controller 3, and can turn “ON” and “OFF” the PTO clutch 320 through the operation on the PTO transmission lever or the PTO switch 165).

With regard to claim 4, the limitations are addressed above and Miwa teaches wherein the setting button (Fig. 14, Ia5 display setting; Fig. 15, Ib5 and Ib6) is configured to selectively modify the connection between the control valves and the controllers so as to connect two or more of the control valves to a same controller (Fig. 7; Fig. 27, solenoid valves 325 and 340; [0188] the PTO clutch 320 includes a hydraulic clutch, and can be “engaged” and “disengaged” by switching a PTO switching solenoid valve 325. The PTO switching solenoid valve 325 is connected to the controller 3, and can turn “ON” and “OFF” the PTO clutch 320 through the operation on the PTO transmission lever or the PTO switch 165).

With regard to claim 5, the limitations are addressed above and Miwa teaches wherein, the setting button (Fig. 14, Ia5 display setting; Fig. 15, Ib5 and Ib6) is configured to selectively modify the connection between the control valves and the controllers so as to connect two or more of the controllers (Fig. 11, controller 3; [0100] the engine controller is connected the engine 12; [0122] controller 3) to a same control valve (Fig. 7; Fig. 27, solenoid valves 325 and 340; [0188] the PTO clutch 320 includes a hydraulic clutch, and can be “engaged” and “disengaged” by switching a PTO switching solenoid valve 325. The PTO switching solenoid valve 325 is connected to the controller 3, and can turn “ON” and “OFF” the PTO clutch 320 through the operation on the PTO transmission lever or the PTO switch 165).

With regard to claim 6, the limitations are addressed above and Miwa teaches wherein the terminal is configured to display a plurality of combinations of connections of the controllers and the control valves ([0101] the mission 13 receives the rotational driving force from the engine 12 via a connection mechanism; [0185] he transmission lever sensor 62 is connected to the controller 3; [0186] the peed detection unit 63 is connected to the controller 3; [0188] the PTO switching solenoid valve 325 is connected to the controller 3, and can turn “ON” and “OFF” the PTO clutch 320 through the operation on the PTO transmission lever or the PTO switch 165; [0192] the speed dial sensor 68, and the accelerator lever sensor 73 are each connected to the controller 3).

With regard to claim 7, the limitations are addressed above and Miwa teaches wherein the terminal is configured to display a visual signal if a configuration of the connection ([0188] the PTO switching solenoid valve 325 is connected to the controller 3, and can turn “ON” and “OFF” the PTO clutch 320 through the operation on the PTO transmission lever or the PTO switch 165; [0192] While the vehicle is traveling on the road, the left and right brake pedals 166L and 166R are coupled to each other that the braking can be simultaneously applied. The left and right pedals thus coupled can be detected by a coupling switch 69 and are connected to the controller 3) between the control valves and the controllers has been modified from a predetermined configuration to a personalized configuration ([0188] the PTO switching solenoid valve 325 is connected to the controller 3, and can turn “ON” and “OFF” the PTO clutch 320 through the operation on the PTO transmission lever or the PTO switch 165; [0192] While the vehicle is traveling on the road, the left and right brake pedals 166L and 166R are coupled to each other that the braking can be simultaneously applied. The left and right pedals thus coupled can be detected by a coupling switch 69 and are connected to the controller 3).

With regard to claim 8, the limitations are addressed above and Miwa teaches wherein the terminal comprises a storage memory (Fig. 27, 160; [0195] a storage device of the controller 3 stores a map indicating a relationship between the depression amount of the brake pedal 166 and the vehicle speed; [0200] storage device of the controller 3), and is configured to store information related to the predetermined configuration and to one or more personalized configurations into said storage memory ([0125] the command button 27 can transmit an intension of the operator to store the set items, to the controller 3 (see FIG. 16 and FIG. 17); [0195] a storage device of the controller 3 stores a map indicating; [0200] storage device of the controller 3 stores a map indicating a relationship between the depression amount of the clutch pedal 167 and the vehicle speed).

With regard to claim 9, the limitations are addressed above and Miwa teaches wherein the terminal is configured to enable a user to select one of the stored predetermined configuration or of the personalized configurations as a selected configuration, and to associate the controllers and the control valves according to the selected configuration (Figs. 13-21; Fig. 24; [abstract] said display being configured to be capable of displaying a screen (travel customization screen) for selecting whether or not to allow travel in conjunction with the accelerator; [0010] an operator can select whether to allow accelerator interlocked traveling while watching a screen and thus can easily perform the selection operation; [0122] the encoder dial 22 can transmit an intension of the operator for scrolling a tab for selecting among a displayed numbers and alphabets, to the controller 3 (see FIG. 13). The encoder dial 22 can transmit an intension of the operator to shift a highlight, for selecting a displayed icon, to the controller 3 (see FIG. 14 and FIG. 15)).

With regard to claim 10, the limitations are addressed above and Miwa teaches wherein the terminal is configured to display information relating to the selected configuration when the selected configuration is selected (Figs. 14-15; [0132] Next, the display 2 displays the home screen S3 (see FIG. 14). The home screen S3 displays icons Ia1, Ia2, Ia3, Ia4, …and Ia8 in two upper and lower rows for selecting a menu. Selected one of the icons Ia1, Ia2, Ia3, Ia4, . . . and Ia8 is highlighted (see a section H in the figure); [0135] The display 2 displays the customize screen S4 (see FIG. 15). The customize screen S4 displays two left and right columns of icons Ib1, Ib2, Ib3, Ib4, . . . and Ib8. The selected one of the icons Ib1, Ib2, Ib3, Ib4, . . . and Ib8 is highlighted (see the section H in the figure)).

With regard to claim 11, the limitations are addressed above and Miwa teaches wherein the graphics on the display screen includes the setting button (Fig. 14, Ia5 display setting; Fig. 15, Ib5 and Ib6).

With regard to claim 12, the limitations are addressed above and Miwa teaches wherein the setting button (Fig. 14, Ia5 display setting; Fig. 15, Ib5 and Ib6) includes a lock button configured to prevent modifications of the connection between the control valves and the controllers ([0130] the displays 2 displays an unlock screen S2 (see FIG. 13). The unlock screen S2 displays scroll boxes Sb1, Sb2, Sb3, and Sb4 for inputting a single row of PIN code; [0131] in the unlock screen S2, the command button 25 or 26 can be pressed to select between the numbers or alphabets, and determine the number or alphabet by pressing the command button 27…The unlock screen S2 displays a dialog box Db1 including the name of the operator and a dialog box Db2 including a work schedule).




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171